              Case 4:20-cv-04887-JSW Document 48 Filed 08/10/20 Page 1 of 5



     FRAGOMEN, DEL REY, BERNSEN & LOEWY, LLP
 1

 2   Waleed Salaheldin (California Bar No. 315267)
     2121 Tasman Dr.
 3   Santa Clara, CA 95054
     Phone (408) 330-1111
 4   Fax (408) 904-5034
     wsalaheldin@fragomen.com
 5

 6   Carl W. Hampe (pro hac vice forthcoming)
     Daniel P. Pierce (pro hac vice forthcoming)
 7   1101 15th St. NW, Suite 700
     Washington, DC 20005
 8   Phone (202) 223-5515
     Fax (202) 371-2898
 9
     champe@fragomen.com
10   dpierce@fragomen.com

11   Attorneys for Amici Curiae
12                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
13

14                                              )
     NATIONAL ASSOCIATION OF                    )
15   MANUFACTURERS, CHAMBER OF                  )
     COMMERCE OF THE UNITED STATES              )
16   OF AMERICA, NATIONAL RETAIL                )
17   FEDERATION, TECHNET, and INTRAX,           )        Case Number: 4:20-cv-4887-JSW
     INC.,                                      )
18                                              )
                    Plaintiffs,                 )
19                                              )
            vs.                                 )        UNOPPOSED ADMINISTRATIVE
20                                              )        MOTION FOR LEAVE TO JOIN BRIEF
21   UNITED STATES DEPARTMENT OF                )        OF AMICI CURIAE IN SUPPORT OF
     HOMELAND SECURITY, UNITED                  )        PLAINTIFFS’ MOTION FOR
22   STATES DEPARTMENT OF STATE;                )        PRELIMINARY INJUNCTION
     CHAD F. WOLF, in his official capacity as )
23   Acting Secretary of Homeland Security; and )
     MICHAEL R. POMPEO, in his official         )
24   capacity as Secretary of State,            )
25                                              )
                    Defendants.                 )
26                                              )

27

28                                                 -1-
      UNOPPOSED ADMINISTRATIVE MOTION FOR LEAVE TO JOIN BRIEF OF AMICI CURIAE IN
       SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION, 4:20-CV-4887-JSW
                 Case 4:20-cv-04887-JSW Document 48 Filed 08/10/20 Page 2 of 5




 1       UNOPPOSED ADMINISTRATIVE MOTION FOR LEAVE TO JOIN BRIEF OF
 2            AMICI CURIAE IN SUPPORT OF PLAINTIFFS’ MOTION FOR
                           PRELIMINARY INJUNCTION
 3
            Pursuant to Fed. R. Civ. P. 7, Google LLC, Spotify USA Inc., and Bloomberg L.P.
 4
     (collectively “Additional Companies Amici”) file this Unopposed Administrative Motion for
 5

 6   Leave to Join Brief of Amici Curiae in Support of Plaintiffs’ Motion for a Preliminary

 7   Injunction. In support of their Motion, Prospective Amici state as follows:

 8          1.       On August 10, 2020, certain Leading Companies and Business Organizations
 9
     filed an Administrative Motion for Leave to File an Amicus Brief in Support of Plaintiffs’
10
     Motion for Preliminary Injunction. See Dkt. 45. A brief was submitted attached thereto. See
11
     Dkt. 45-1 (hereinafter the “Amicus Brief”).
12
            2.       While Additional Companies Amici could not, due to attorney conflicts, join the
13

14   Amicus Brief as filed, Additional Companies Amici support the arguments therein in full. To

15   avoid repetition of arguments and factual statements made therein, Additional Companies Amici
16   seek to join that Amicus Brief through this Motion without filing of a separate brief.
17
            3.       The interest of Additional Companies Amici in this Matter are as follows:
18
            4.       Google LLC (“Google”) is a diversified technology company whose mission is to
19
     organize the world’s information and make it universally accessible and useful. Google offers a
20

21   variety of web-based products and services—including Google Search, Gmail, Google Maps,

22   YouTube, and Blogger—that empower people around the world to create, find, organize, and

23   share information. Google believes that immigrants have not only fueled technological
24   breakthroughs and created new businesses and jobs but have also enriched American life.
25
     America’s continued success depends on companies having access to the best talent from around
26
     the world.
27

28                                                   -2-
      UNOPPOSED ADMINISTRATIVE MOTION FOR LEAVE TO JOIN BRIEF OF AMICI CURIAE IN
       SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION, 4:20-CV-4887-JSW
                 Case 4:20-cv-04887-JSW Document 48 Filed 08/10/20 Page 3 of 5



            5.       Spotify USA Inc. (“Spotify”)—a Spotify Limited company—is a technology
 1

 2   company that operates a digital music, video, and podcast streaming platform that enables users

 3   to find and discover music and audio content. Spotify's mission is to unlock the potential of

 4   human creativity—by giving a million creative artists the opportunity to live off their art and
 5
     billions of fans the opportunity to enjoy and be inspired by it. Through premium subscription
 6
     and ad-supported services, Spotify’s innovative and sophisticated data-driven technology
 7
     provides access to a vast music library of over 60 million tracks, allowing users to create radio
 8
     stations and playlists. Spotify USA Inc. has over 3,000 employees in the United States and is
 9
10   headquartered in New York, New York.

11          6.       Bloomberg L.P. (“Bloomberg”) is a global business and financial information
12   company headquartered in New York. Bloomberg’s principal product is the Bloomberg
13
     Terminal® (formerly known as the Bloomberg Professional® Service), which provides financial
14
     market information, data, news, and analytics to banks, broker-dealers, institutional investors,
15
     governmental bodies, and other business and financial professionals worldwide. Bloomberg’s
16

17   enterprise solutions build on the company’s core strength: leveraging technology to allow

18   customers to access, integrate, distribute and manage data and information across organizations

19   more efficiently and effectively.
20          7.       Additional Companies Amici wish to adopt and join in the Amicus Brief in its
21
     entirety because they agree with its analysis and its conclusions about the detrimental impact that
22
     the entry ban challenged in this case is having and will have on the U.S. economy and on the
23
     business interests of Additional Companies Amici. Additional Companies Amici too have
24

25   experienced the benefits of the employment-based visa programs covered by the Presidential

26   Proclamation that Plaintiffs challenge and believe that the Preliminary Injunction should be

27

28                                                   -3-
      UNOPPOSED ADMINISTRATIVE MOTION FOR LEAVE TO JOIN BRIEF OF AMICI CURIAE IN
       SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION, 4:20-CV-4887-JSW
                 Case 4:20-cv-04887-JSW Document 48 Filed 08/10/20 Page 4 of 5



     granted lest Additional Companies Amici too suffer irreparable harm for the reasons laid out in
 1

 2   the Amicus Brief.

 3          8.       Counsel for Additional Companies Amici have contacted counsel for Plaintiffs,

 4   counsel for Defendants, and counsel for Leading Companies and Business Organizations Amici.
 5
     None of those Parties object to this filing.
 6
            9.       No counsel for a party other than the amicus curiae or their counsel made a
 7
     monetary contribution intended to fund the preparation or submission of this Motion.
 8
                                           PRAYER FOR RELEF
 9
10          WHEREFORE, Google LLC, Spotify USA Inc., and Bloomberg L.P. respectfully pray

11   that this Court GRANT the instant Unopposed Administrative Motion for Leave to Join Brief of
12   Amici Curiae in Support of Plaintiffs’ Motion for Preliminary Injunction, and ORDER that the
13
     Prospective Amici are hereby granted leave to join the separately filed Amicus Brief.
14
     DATED August 10, 2020                          Respectfully submitted,
15
                                                    /s/ Waleed Salaheldin
16

17                                                  FRAGOMEN, DEL REY, BERNSEN & LOEWY
                                                    LLP
18
                                                    Waleed Salaheldin (California Bar # 315267)
19                                                  2121 Tasman Dr.
                                                    Santa Clara, CA 95054
20                                                  Phone (408) 330-1111
21                                                  Fax (408) 904-5034
                                                    wsalaheldin@fragomen.com
22
                                                    Carl W. Hampe (pro hac vice forthcoming)
23                                                  Daniel P. Pierce (pro hac vice forthcoming)
                                                    1101 15th St. NW, Suite 700
24                                                  Washington, DC 20005
25                                                  Phone (202) 223-5515
                                                    Fax (202) 371-2898
26                                                  champe@fragomen.com
                                                    dpierce@fragomen.com
27

28                                                    -4-
      UNOPPOSED ADMINISTRATIVE MOTION FOR LEAVE TO JOIN BRIEF OF AMICI CURIAE IN
       SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION, 4:20-CV-4887-JSW
           Case 4:20-cv-04887-JSW Document 48 Filed 08/10/20 Page 5 of 5



                                       Attorneys for Amici Curiae
 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                       -5-
     UNOPPOSED ADMINISTRATIVE MOTION FOR LEAVE TO JOIN BRIEF OF AMICI CURIAE IN
      SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION, 4:20-CV-4887-JSW
